Citation Nr: 0304130	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, and Boston, Massachusetts.


FINDING OF FACT

A right elbow disability is of service origin.  


CONCLUSION OF LAW

A right elbow disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), provided to both the appellant and his 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute.  They clearly notify the appellant 
and his representative of the evidence necessary to 
substantiate his claim including the requirements of the 
VCAA, to include what evidence the VA would obtain.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims has been collected for review.  The Board 
in December 2002 requested additional development including 
VA examination and opinion.  Accordingly, the Board finds 
that the requirements under the VCAA have been met.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual Background

The service medical records show that the veteran received 
abrasions when he was injured in a motorcycle accident in 
January 1971.  The location of the abrasions was not 
reported.  There are no musculoskeletal defects noted on his 
November 1972 separation examination report.

In January 1977 the veteran was hospitalized at a private 
facility for recurrent dislocations of the right shoulder 
which had been occurring for approximately 8 years.  He 
underwent a Magnusson's Stack Procedure.

During an August 1993 examination for scars of the right arm 
he indicated that he was in a motorcycle accident in 1971 and 
injured his right elbow and shoulder.  Subsequently the RO 
granted service connection for scars on the right arm and 
status post right shoulder surgery.

In reporting his medical history at VA examination in May 
1998, the veteran stated that he injured his right elbow in 
the motorcycle accident that incurred in January 1971.  
Although he remembered injuring the right elbow in 1971, it 
did not begin to bother him until 1994.  X-ray examination 
revealed degenerative changes as well as an olecranon spur on 
the right elbow.  The diagnoses included degenerative joint 
disease of the right elbow, following injury in 1971. 

A private medical report dated in June 1998 shows that the 
veteran complained of pain after banging his elbow a week 
previously on a heavy door.  He also reported that he hurt 
his elbow during service.  In an October 1999 statement, this 
private physician reported that arthroscopy was performed on 
the elbow.  The examiner also noted that without any medical 
rcords available for him to review it would be speculative to 
relate the 1971 inservice injury to the veteran's current 
right elbow disability. 

A March 2001 VA orthopedic consultation report also noted 
degenerative joint disease and spur on the olecranon.  

A VA examination was conducted in January 2003.  Following 
the evaluation the examiner diagnosed traumatic/degenerative 
arthritis of the right elbow with an olecranon osteophyte and 
a possible loose body in the elbow itself.  The examiner 
indicated that he had reviewed the records in the claims 
folder and rendered an opinion that it was as likely as not 
that the right elbow disability was related to the injury 
sustained in the January 1971 motorcycle accident. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

During service, the veteran sustained injuries when involved 
in a motorcycle accident in January 1971.  Although a 
description and location of the injuries was not reported in 
the service medical records, based on post service medical 
records service connection was granted for a right shoulder 
disorder and scars on the right arm.  The veteran has stated 
that he also injured his right elbow in January 1971.  
Although a layperson is not competent to give a medical 
opinion or actual diagnosis, the veteran's statements 
describing the symptoms of a disability and an inservice 
event are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Although the record does not contain a post service diagnosis 
of a right elbow disability for many years subsequent to 
service discharge, a VA physician in January 2003 related the 
veteran's right elbow disability to the inservice motorcycle 
accident.  The medical evidence does not contradict this 
opinion.  According service connection for the right elbow 
disorder is warranted. 


ORDER

Service connection for a right elbow disability is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

